Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S NOTE
In response to applicant’s amendment in claims 1 and 18, examiner has withdrawn claim objection mentioned in previous office action.


Allowable Subject Matter
Claims 1 – 30 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 01/06/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 18, 19 and 30 have overcome the prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 18, 19 and 30 are therefore allowable.
The prior arts of record fail to teach a method performed by a user equipment (UE) to modify communication with a base station in a resource based on receiving a second indication and identifying a conflict, wherein the second indication indicates at 
The prior arts of record fail to teach a method performed by a base station to modify communication with a first user equipment (UE) in a resource based on transmitting an indication and identifying a conflict, wherein the indication indicates at least one of whether to puncture reception of the communication, whether to rate-match around a Wake-Up Signal (WUS) resource, or a schedule of one or more resources that at least partially overlap the WUS resource and, wherein the conflict is identified between a resource for communication with the first UE and the WUS resource for a second UE, as substantially described in the independent claims 19 and 30. The claims further describe that the base station transmits the indication prior to the WUS resource. 
The amended limitations of the independent claims 1, 18, 19 and 30 are not taught nor suggested by the cited prior arts of record and the claims are novel over the prior arts in view of entirety of each claim. Claims 2 – 17 depend on claim 1 and claims 20 – 29 depend on claim 19. Therefore, dependent claims 2 – 17 and 20 – 29 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474